Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 3, 2022

                                           No. 04-22-00040-CV

    IN RE THE TEXAS DEPARTMENT OF FAMILY AND PROTECTIVE SERVICES

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Lori I. Valenzuela, Justice

        On January 20, 2022, relator filed a petition for writ of mandamus complaining of an
order that resulted from a hearing conducted on January 14, 2022. Relator also filed a motion for
temporary emergency relief asking this court to stay the order. On January 23, 2022, the real
party in interest filed a response to both the petition and emergency motion and objected to the
request for a stay. On January 28, 2022, relator filed an amended petition for writ of mandamus
complaining of the same order. Relator also filed an amended motion for temporary emergency
relief asking this court to stay the order and any future orders “regarding the creation of contracts
or the payment of funds regarding this child’s placement and services.”

        This court has not yet ruled on relator’s motion for emergency temporary relief because
relator has been unable to obtain a signed written order that resulted from the January 14, 2022
hearing. We hereby ORDER relator to obtain a signed written order that resulted from the
January 14, 2022 hearing no later than February 14, 2022. In the interest of justice and the
child’s best interest, respondent, the Honorable Mary Lou Alvarez, is encouraged to sign the
order within the next ten days.

           It is so ORDERED on February 3, 2022.

                                                                    PER CURIAM


           ATTESTED TO: _________________________
                       MICHAEL A. CRUZ,
                       CLERK OF COURT

1
 This proceeding arises out of Cause No. 2017-PA-01702, styled In the Interest of N.P., a Child, pending in the
288th Judicial District Court, Bexar County, Texas, the Honorable Mary Lou Alvarez presiding.